                                                                       SIGNED.


                                                                       Dated: October 9, 2018


 1
                                                                       _________________________________
 2                                                                     Paul Sala, Bankruptcy Judge

 3

 4

 5

 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7
                                   FOR THE DISTRICT OF ARIZONA
 8
     In re:                                           Chapter 11 Proceeding
 9
     RDX TECHNOLOGIES CORPORATION,                    Case No. 2:17-bk-14387-PS
10
                                    Debtor.
11

12

13      ORDER APPROVING SECOND APPLICATION FOR FEES AND EXPENSES
     INCURRED BY ATTORNEY FOR DEBTOR RDX TECHNOLOGIES CORPORATION
14
              Applicant Mark J. Giunta having filed a Second Application For Fees And Expenses
15
     Incurred by Attorney For Debtor in the above-captioned matter for services rendered between
16
     April 1, 2018 through August 31, 2018, no objections having been filed after sufficient notice to
17
     all interested parties and creditors, and good cause appearing,
18
              IT IS HEREBY ORDERED approving Applicant’s request for fees in the above-
19

20   captioned matter in the amount of $30,590.50 together with reimbursement of expenses in the

21   amount of $2,095.19 for an aggregate of $32,685.69 for the period between April 1, 2018

22   through August 31, 2018 and allowing the same as an administrative priority claim.

23            IT IS FURTHER ORDERED directing the debtor to pay these fees and costs to the
24   Applicant.
25
              DATED AND SIGNED ABOVE.



                                                -1
     Case 2:17-bk-14387-PS        Doc 133 Filed 10/09/18 Entered 10/09/18 09:23:34              Desc
                                    Main Document    Page 1 of 1
